Exhibit 10.5




TWELFTH LOAN MODIFICATION AND EXTENSION AGREEMENT

AND RELEASE OF GUARANTY AND INDEMNITY







THIS TWELFTH LOAN MODIFICATION AND EXTENSION AGREEMENT AND RELEASE OF GUARANTY
AND INDEMNITY (hereinafter referred to as this “Modification”) is made as of the
3rd day of October, 2012, by and between DAYVILLE PROPERTY DEVELOPMENT LLC, a
Connecticut limited liability company (hereinafter referred to as “Borrower”),
BVS ACQUISITION CO., LLC, a Delaware limited liability company (hereinafter
referred to as the “BVS”), INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a
Maryland corporation (hereinafter referred to as “Inland”), and THE HUNTINGTON
NATIONAL BANK, successor by purchase to Sky Bank, with offices at 310 Grant
Street, 5th Floor, Pittsburgh, Pennsylvania 15219 (hereinafter referred to as
“Bank”).




WITNESSETH:




WHEREAS, Borrower executed and delivered to Sky Bank that certain Mortgage Note
dated January 27, 2006 in the amount of Forty Seven Million and No/100 Dollars
($47,000,000) (hereinafter referred to as the “Original Note”); and




WHEREAS, Sky Bank and Borrower entered into that certain Construction Loan
Agreement dated January 27, 2006 (hereinafter referred to as the “Loan
Agreement”); and




WHEREAS, the loan evidenced by the Note and the Loan Agreement is hereinafter
referred to as the “Original Loan”; and




WHEREAS, the Note is secured, inter alia, by: (i) that certain Open-End Mortgage
Deed and Security Agreement dated as of January 27, 2006 from Borrower to Sky
Bank (hereinafter referred to as the “Mort­gage”), recorded with the Town Clerk
of the Town of Killingly, Connecticut in Book 1036, Page 210 and encumbering
certain real property and the improvements thereon erected situate in Windham
County, Connecticut, and more particularly described therein (hereinafter
referred to as the “Mortgaged Property”), and (ii) that certain Assignment of
Rents and Leases dated as of January 27, 2006 from Borrower to Sky Bank
(hereinafter referred to as the “Assignment”), recorded with the Town Clerk of
the Town of Killingly, Connecticut in Book 1036, Page 246; and




WHEREAS, the lien of the Mortgage is further evidenced by UCC-1 Financing
Statements from Borrower to Sky Bank (hereinafter collectively referred to as
the “Financing Statements”); and




WHEREAS, in order to induce Sky Bank to make the Original Loan to Borrower,
Louis R. Cappelli (hereinafter referred to as “Cappelli”) executed and delivered
to Sky Bank: (i) that certain Guaranty and Suretyship Agreement dated as of
January 27, 2006 (hereinafter referred to as the “Original Payment Guaranty”),
and (ii)











907970.1 (10/1/12)




that certain Completion Guaranty dated as of January 27, 2006 (hereinafter
referred to as the “Original Completion Guaranty”); and




WHEREAS, the Original Payment Guaranty and the Original Completion Guaranty are
sometimes hereinafter collectively referred to as the “Original Guaranties”; and




WHEREAS, Borrower, Cappelli and Louis L. Ceruzzi, Jr. (hereinafter referred to
as “Ceruzzi”) executed and delivered to Sky Bank that certain Environmental
Indemnity Agreement dated as of January 27, 2006 (hereinafter referred to as the
“Original Indemnity”); and




WHEREAS, Sky Bank, Borrower, Cappelli and Ceruzzi entered into that certain Loan
Modification Agreement dated as of August 1, 2007 (hereinafter referred to as
the “First Modification”); and




WHEREAS, Borrower executed and delivered to Bank, in substitution for the
Original Note, that certain Amended and Restated Mortgage Note dated as of March
26, 2008 in the maximum principal amount of Forty Six Million and No/100 Dollars
($46,000,000) (hereinafter referred to as the “First Restated Note”); and




WHEREAS, in connection with the First Restated Note, Bank, Borrower, Cappelli
and Ceruzzi entered into that certain Second Loan Modification and Extension
Agreement dated as of March 26, 2009 (hereinafter referred to as the “Second
Modification”); and




WHEREAS, Bank, Borrower, Cappelli and Ceruzzi entered into that certain Third
Loan Modification and Extension Agreement dated as of September 1, 2009
(hereinafter referred to as the “Third Modification”); and




WHEREAS, Bank, Borrower, Cappelli and Ceruzzi entered into that certain Fourth
Loan Modification and Extension Agreement dated as of November 1, 2009
(hereinafter referred to as the “Fourth Modification”); and




WHEREAS, Bank, Borrower, Cappelli and Ceruzzi entered into that certain Fifth
Loan Modification and Extension Agreement dated as of January 1, 2010
(hereinafter referred to as the “Fifth Modification”); and




WHEREAS, Bank, Borrower, Cappelli and Ceruzzi entered into that certain Sixth
Loan Modification and Extension Agreement dated as of March 1, 2010 (hereinafter
referred to as the “Sixth Modification”); and




WHEREAS, Bank, Borrower, Cappelli and Ceruzzi entered into that certain Seventh
Loan Modification and Extension Agreement dated as of June 1, 2010 (hereinafter
referred to as the “Seventh Modification”); and








-2-




907970.1 (10/1/12)




WHEREAS, Bank, Borrower, Cappelli and Ceruzzi entered into that Eighth Loan
Modification and Extension Agreement dated as of August 31, 2010 (hereinafter
referred to as the “Eighth Modification”); and




WHEREAS, Bank, Borrower, Cappelli and Ceruzzi entered into that certain Ninth
Loan Modification and Extension Agreement dated as of November 1, 2010
(hereinafter referred to as the “Ninth Modification”); and




WHEREAS, Bank, Borrower, Cappelli and Ceruzzi entered into that certain Tenth
Loan Modification and Extension Agreement dated as of April 1, 2011 (hereinafter
referred to as the “Tenth Modification”); and




WHEREAS, Borrower executed and delivered to Lender, in substitution for the
First Restated Note, that certain Second Amended and Restated Mortgage Note
dated as of July 22, 2011 in the principal amount of $45,000,000 (hereinafter
referred to as the “Second Restated Note”); and




WHEREAS, BVS executed and delivered to Lender that certain Guaranty and
Suretyship Agreement dated as of July 22, 2011 (hereinafter referred to as the
“BVS Guaranty”); and




WHEREAS, Borrower and BVS executed and delivered to Lender that certain
Environmental Indemnity Agreement dated as of July 22, 2011 (hereinafter
referred to as the “BVS Indemnity”); and




WHEREAS, Borrower, Lender, Cappelli, Ceruzzi and BVS entered into that certain
Eleventh Loan Modification and Extension Agreement and Release of Guaranties and
Indemnity dated as of July 22, 2011 (hereinafter referred to as the “Eleventh
Modification”), pursuant to which the parties: (i) terminated the Original
Guaranties and the Original Indemnity and released Cappelli and Ceruzzi from
their respective obligations thereunder, and (ii) further modified the Loan
Documents to reflect the substitution of the Second Restated Note for the First
Restated Note, the termination of the Original Guaranties and the Original
Indemnity and the execution and delivery of the BVS Guaranty and the BVS
Indemnity; and




WHEREAS, the Loan Agreement, the Mortgage, the Assignment and all other
documents executed with respect to the Original Loan, all as modified by the
First Modification, the Second Modification, the Third Modification, the Fourth
Modification, the Fifth Modification, the Sixth Modification, the Seventh
Modification, the Eighth Modification, the Ninth Modification, the Tenth
Modification, the Eleventh Modification, and the Financing Statements, are
hereinafter collectively referred to as the “Loan Documents”; and








-3-




907970.1 (10/1/12)




WHEREAS, the First Modification, the Second Modification, the Third
Modification, the Fourth Modification, the Fifth Modification, the Sixth
Modification, the Seventh Modification, the Eighth Modification, the Ninth
Modification, the Tenth Modification, the Eleventh Modification and this
Modification are sometimes hereinafter collectively referred to as the
“Modifications”; and




WHEREAS, Borrower executed and delivered to Bank, in substitution for the Second
Restated Note, that certain Third Amended and Restated Mortgage Note of even
date herewith in the principal amount of Thirty Three Million and No/100 Dollars
($33,000,000.00) (hereinafter referred to as the “Third Restated Note”); and




WHEREAS, the loan evidenced and secured by the Third Restated Note, the Loan
Documents and the Replacement Guaranty (as hereinafter defined) and the
Replacement Indemnity (as hereinafter defined), is hereinafter referred to as
the “Loan”; and




WHEREAS, Bank has agreed to terminate the BVS Guaranty and the BVS Indemnity and
release BVS from its obligations thereunder; and




WHEREAS, Inland has executed and delivered to Bank: (i) that certain Guaranty
and Suretyship Agreement of even date herewith (hereinafter referred to as the
“Replacement Guaranty”), and (ii) that certain Environmental Indemnity Agreement
of even date herewith (hereinafter referred to as the “Replacement Indemnity”);
and




WHEREAS, Borrower, Bank, BVS and Inland have agreed to enter into this
Modification to: (i) terminate the BVS Guaranty and the BVS Indemnity and
release BVS from its obligations thereunder, and (ii) further modify the Loan
Documents to reflect the substitution of the Third Restated Note for the Second
Restated Note, the termination of the BVS Guaranty and the BVS Indemnity and the
execution and delivery of the Replacement Guaranty and the Replacement
Indemnity.




NOW THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:




.

Preambles.  The foregoing preambles are incorpo­rated herein by reference.




.

Modification of Loan Documents.  




A.

References to the Note.  The Loan Documents are hereby modified and amended so
that all references therein to the term “Note” shall mean the Third Restated
Note instead of the Second Restated Note.  In addition, the Mortgage is hereby
modified and amended by deleting the copy of the Second Original Note attached
thereto as Exhibit “B” and substituting the copy of the Third Restated Note,
attached hereto as Exhibit “B”, in lieu thereof.





-4-




907970.1 (10/1/12)







B.

Notice Address for Borrower.  The Loan Documents are hereby modified and amended
by deleting the notice address for Borrower wherever set forth therein and
substituting “c/o Inland Diversified Real Estate Trust, Inc., 2901 Butterfield
Road, Oak Brook, Illinois 60523, Attention: President”, in lieu thereof.




C.

References to Loan Documents.  The Loan Documents are hereby modified and
amended so that all references therein to the other Loan Documents shall mean
those documents as modified and amended by the Modifications.




D.

References to the BVS Guaranty.  The Loan Documents are hereby modified and
amended so that all references therein to the BVS Guaranty shall mean the
Replacement Guaranty.




E.

References to the BVS Indemnity.  The Loan Documents are hereby modified and
amended so that all references therein to the BVS Indemnity shall mean the
Replacement Indemnity.




3.

Specific Mortgage Modifications.  In addition to the modifications set forth in
Section 2 above, the Mortgage is hereby further modified and amended as follows:




A.

Recitals.  The Mortgage is hereby further modified and amended by deleting the
following paragraph from Page 1 of the Mortgage:




WHEREAS, Mortgagee has made a loan in the amount of FORTY FIVE MILLION AND
NO/100 DOLLARS ($45,000,000.00) (the “Loan”) to Mortgagor, which Loan is
evidenced by that certain Second Amended and Restated Mortgage Note dated as of
July 22, 2011 in the amount of FORTY FIVE MILLION AND NO/100 DOLLARS
($45,000,000.00), a true and correct copy of which is attached hereto as Exhibit
B and made a part hereof (the “Note”), and the full amount to be paid by
Mortgagor to Mortgagee under the Note is $46,830,000, which amount consists of
the $45,000,000 outstanding principal balance of the Note as of July 27, 2011,
plus estimated Rate Management Obligations (as defined in the Note) in the
amount of $1,830,000; and




and substituting the following paragraph in lieu thereof:




WHEREAS, Mortgagee has made a loan in the amount of THIRTY THREE MILLION AND
NO/100 DOLLARS ($33,000,000.00) (the “Loan”) to Mortgagor, which Loan is
evidenced by that certain Third Amended and Restated





-5-




907970.1 (10/1/12)




Mortgage Note dated as of October  3, 2012 in the amount of THIRTY THREE MILLION
AND NO/100 DOLLARS ($33,000,000.00), a true and correct copy of which is
attached hereto as Exhibit B and made a part hereof (the “Note”), and the full
amount to be paid by Mortgagor to Mortgagee under the Note is $33,000,000, plus
any Rate Management Obligations (as defined in the Note) that may hereafter
become due; and




B.

Restrictions on Transfer.  The Mortgage is hereby further modified and amended
by deleting Section 18 thereof in its entirety and by substituting the following
Section 18 in lieu thereof:




18.

No Transfer.  For the purpose of protecting Mort­gagee’s security, keeping the
Mortgaged Property free from subor­dinate financing liens, and/or allowing
Mortgagee to raise the interest rate and to collect assumption fees or otherwise
change the terms of the loan, Mortgagor agrees that, except as specifically
provided below in this Section 18, any sale, convey­ance, further encumbrance,
or other transfer of title to the Mortgaged Property, or any interest therein
(whether voluntarily or by operation of law), with­out Mortgagee’s prior written
con­sent, shall result in immediate acceleration of the loan.  For the purpose
of, and without limiting the generality of the fore­going, the occurrence at any
time of any of the following events, without Mortgagee’s prior written consent,
shall be deemed to be an unpermitted transfer of title to the Mortgaged
Property, shall constitute an Event of Default hereunder and therefore shall
result in acceleration:  




(a)

any sale, conveyance, assignment, or other transfer of (including installment
land sale contracts), or the grant of a security interest in, all or any part of
the legal and/or equitable title to the Mort­gaged Property;




(b)

any sale, conveyance, assignment, or other transfer of, or the grant of a
security interest in, any ownership interest in Mortgagor;




(c)

any sale, conveyance, assignment or other transfer of, or the grant of a
security interest in, any ownership interest in Inland Diversified Dayville
Killingly Member, L.L.C., a Delaware limited liability company and the sole
member of Mortgagor (“Sole Member”), except as may





-6-




907970.1 (10/1/12)




currently be provided in Sole Member’s Limited Liability Company Agreement dated
October 2, 2012; or  




(d)

any lease of all or any portion of the Mort­gaged Property (except to space
tenants).




Notwithstanding the foregoing, provisions of this Section 18 to the contrary, so
long as the following conditions are satisfied, as determined by Mortgagee, in
Mortgagee’s commercially reasonable discretion, within fifteen (15) days after
Mortgagee’s receipt of written notice from Mortgagor accompanied by the
information described in subsection (vi) below (the “Transfer Notice”), the
conveyance of direct or indirect ownership interests in Mortgagor (a “Permitted
Transfer“) shall be permitted:




()

The Mortgaged Property shall be managed at all times by (A) Inland Diversified
Real Estate Services LLC; or (B) a financially sound, professional property
management company, experienced in managing properties similar in type and
quality to the Mortgaged Property, approved in writing by Mortgagee (which
consent will not be unreasonably withheld);




()

Inland Diversified Real Estate Trust, Inc. (“IDIV”), or the Qualified Approved
Transferee Entity (defined below), shall continue to have Legal Control of
Mortgagor.  For purposes hereof, “Legal Control” shall mean the power, either
directly or indirectly, to make or veto all material decisions with respect to
Mortgagor, including its operations, management, financing and disposition of
Mortgagor and its assets, provided the person or entity exercising such
authority cannot be divested of such authority without its consent, either
directly or indirectly, except for cause;




()

IDIV, or the Qualified Transferee Entity, shall continue to be the guarantor of
the Note and have a Net Worth not less than $350,000,000.00 (the “Net Worth
Minimum”). For purposes hereof, “Net Worth” shall mean Total Assets less any
Liabilities as reported in said company’s audited financial statements;








-7-




907970.1 (10/1/12)




()

For purposes hereof, a “Qualified Transferee Entity” shall mean an entity
surviving one of the following described transactions and is then (after the
transaction) in compliance with the Net Worth Minimum: (A) the merger of IDIV
with another real estate investment trust (whether with one or more of the IREIC
Affiliates (as defined in the IDIV prospectus dated August 24, 2009), or an
unaffiliated entity); or (B) the sale of IDIV; or (C) the acquisition by IDIV of
any other entity (whether one or more of the IREIC Affiliates, or an
unaffiliated entity), with or without a change in the name of IDIV;




()

Nothing herein described shall restrict any issuance, hypothecation, sale or
transfer of interests in IDIV so long as the terms of this Section 18 in regard
to Net Worth and Qualified Transferee Entity are otherwise complied with; and




()

Except as noted below, Mortgagor shall deliver to Mortgagee, with the Transfer
Notice, (A) sufficient information to enable Mortgagee to confirm that any
transfer described above meets the conditions of this Section 18 and (B) a
certification from Mortgagor to Mortgagee that the requirements set forth above
are satisfied.  Notwithstanding the foregoing to the contrary, Mortgagor need
not notify nor submit any information to Mortgagee concerning the public trading
of IDIV or the Qualified Transferee Entity if such entity is then listed on the
NYSE or is otherwise publicly traded and regulated by the SEC.




Mortgagor shall pay to the Mortgagee all reasonable out-of-pocket expenses and a
reasonable internal processing fee in conjunction with its review and processing
of a proposed Permitted Transfer, regardless of whether the Permitted Transfer
is carried out.




C.

Financial Reporting.  The Mortgage is hereby further modified and amended by
deleting Section 25 in its entirety and substituting the following Section 25 in
lieu thereof:




25.

Financial Statements.  Mortgagor shall deliver, or cause to be delivered to
Mortgagee, (i) within one-hundred twenty (120) days after the end of each
calendar year, Mortgagor’s annual internally-prepared financial





-8-




907970.1 (10/1/12)




statements (balance sheet, income statement and current rent roll), (ii) within
fifteen (15) days after the filing thereof, Mortgagor’s federal income tax
returns, (iii) within thirty (30) days after the end of each calendar quarter,
an operating statement and rent roll for the Mortgaged Property, (iv) within
one-hundred twenty (120) days after the end of each calendar year, IDIV’s 10-K
report, (v) within fifteen (15) days after the filing thereof, IDIV’s federal
income tax return and (vi) within sixty (60) days after the end of each calendar
quarter, IDIV’s 10-Q report.  Mortgagor’s failure to deliver any of the
documents described in this Paragraph 25 within the respective time periods set
forth herein, shall constitute an Event of Default hereunder.  Mortgagor agrees
to make the books and accounts relating to the Mortgaged Property available for
inspection by Mortgagee or its representatives upon request at any time.




D.

Financial Covenants.  The Mortgage is hereby further modified and amended by
deleting Section 37 thereof (which Section 37 was added to the Mortgage pursuant
to the Eleventh Modification), and by substituting the following Section 37 in
lieu thereof:




37.

Financial Covenants.  Mortgagor shall maintain a Cash Flow/Debt Service Ratio
(as hereinafter defined) of not less than 1.15 to 1.0.  The term “Cash Flow/Debt
Service Ratio”, as used herein, shall mean a fraction, expressed as a ratio, the
numerator of which shall be the annual net operating income from the Mortgaged
Property for the most recent four (4) calendar quarters (as calculated by
Mortgagee, in Mortgagee’s commercially reasonable discretion and based upon
Mortgagee’s review of Mortgagor’s operating statements for the Mortgaged
Property), and the denominator of which shall be the sum of the debt service
payments for the period in question calculated by fully amortizing the
outstanding principal balance of the Note over a period of twenty-five (25)
years, at an assumed interest rate equal to the actual in place interest rate.
 The failure of Mortgagor to maintain a Cash Flow/Debt Service Ratio of not less
than 1.15 to 1.0 as provided herein, which Mortgagor fails to cure in a manner
mutually agreeable to Mortgagor and Mortgagee within sixty (60) days after
written notice thereof from Mortgagee, shall constitute an Event of Default
hereunder.  It is understood and agreed that Mortgagee shall test the Cash
Flow/Debt Service Ratio on a calendar quarterly basis and that





-9-




907970.1 (10/1/12)




Mortgagee shall not commence testing the Cash Flow/Debt Service Ratio until the
fourth (4th) calendar quarter of 2013.




E.

Hazardous Materials.  Lender acknowledges its receipt and review of the Report
(defined below) and confirms that the conditions at the Mortgaged Property
described in the Report, if monitored and treated by Borrower in conformance
with the terms of the Report and all applicable laws, will not constitute a
default under the terms of Section 5 of the Mortgage.  The term "Report," as
used herein, shall mean those certain reports described in Exhibit "C" attached
hereto and made a part hereof.  The Mortgage is hereby modified and amended by
deleting Exhibit "C" attached thereto and substituting the Exhibit "C" attached
hereto in lieu thereof.

4.

Liquidity Covenant.  Lender hereby agrees that the covenants described in
Section 3 of the Eleventh Modification with respect to the Liquidity Account and
the Liquidity Requirement (as those terms are defined therein) are cancelled as
are and shall be of no further force and effect with respect to the Loan.




5.

Financing Statements.  Borrower hereby agrees that the modifications and
amendments contained herein shall have no effect on the Financing Statements and
the Financing Statements shall remain in full force and effect as of the date
hereof.




6.

Full Force and Effect.  The Loan Documents, as specifically modified by the
Modifications, shall remain otherwise unamended and in full force and effect
and, except as specifically set forth herein, this Modification shall not limit,
waive or modify any of Bank’s rights or any of Borrower’s or Inland’s respective
obligations.




7.

Borrower’s Reaffirmation and Certification. Borrower hereby reaffirms each and
every one of Borrower’s liabilities, obligations and duties under the Loan
Documents, all as modified by the Modifications, and certifies: (i) that
Borrower is authorized and empowered to execute, acknowledge and deliver this
Modification; (ii) that this Modification constitutes the valid and binding
obligation of Borrower, legally enforceable in accordance with its terms; (iii)
that all of the representations and warranties set forth in the Loan Documents
are true and correct in all material respects on and as of the date hereof; (iv)
that the execution and delivery of this Modification by Borrower will, to the
best of Borrower’s knowledge, information and belief, not result in a conflict
or be in conflict with, or constitute a default under any instrument, document,
decree, order, statute, rule or governmental regulation applicable to Borrower;
and (v) that as of the date hereof, there exists no Event of Default (as that
term is defined in the Mortgage).




8.

Release of BVS Guaranty and BVS Indemnity.  Bank hereby agrees that the BVS
Guaranty and the BVS Indemnity are terminated and discharged as of the date
hereof.  Bank hereby releases BVS from all of its liabilities and obligations
under the BVS Guaranty and the BVS Indemnity.








-10-




907970.1 (10/1/12)




9.

Costs and Expenses.  Simultaneously herewith, Borrower has paid to Bank a loan
modification fee in the amount of One Hundred Sixty Five Thousand and No/100
Dollars ($165,000.00) (hereinafter referred to as the “Loan Modification Fee”).
 The Loan Modification Fee is hereby deemed to be earned as of the date hereof
and shall be non-refundable to Borrower.  In addition to the Loan Modification
Fee, Borrower shall pay or cause to be paid to Bank, concurrent with Borrower’s
execution and delivery of this Modification signed by Borrower, BVS and Inland,
any and all costs and expenses incurred by Bank in connection with this
Modification and matters related thereto, including without limitation
attorneys’ fees for Bank’s counsel and recording and notary fees.




10.

Declaration of No Set-Offs.  As of the date hereof, Borrower and Inland hereby
certify that there are no set-offs, claims or defenses of any kind or nature
which Borrower and/or Inland have against Bank that would reduce any of
Borrower’s and Inland’s respective obligations under the Third Restated Note,
the Loan Documents, the Replacement Guaranty or the Replacement Indemnity.




11.

Heirs, Successors and Assigns.  This Modification and the terms and conditions
hereof, shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
assigns.




12.

Lien Priority.  Nothing in this Modification shall alter the lien priority
created by the Mortgage.




13.

Applicable Law.  This Modification shall be deemed made under and governed by
the internal law of the State of Connecticut.




14.

Modifications.  This Modification may not be changed, modified or amended, in
whole or in part, except in writing, signed by all parties.




15.

Captions.  The captions preceding the text of the paragraphs of this
Modification are inserted only for convenience of reference and shall not
constitute a part of this Modifica­tion, nor shall they in any way affect its
meaning, construction or effect.




16.

Counterparts.  This Modification may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.








-11-




907970.1 (10/1/12)




17.

Bank’s Certification.  Bank hereby certifies and warrants to Borrower and Inland
that: () no payments are presently past due under the Loan Documents; () Bank is
not currently impounding for taxes or insurance and there are no escrow
balances; () interest on the Loan has been paid through October 3, 2012; and ()
to the best of Bank’s knowledge, there does not currently exist a default or
Event of Default under the Loan Documents or a condition that, with the passage
of time or giving of notice, would become an Event of Default.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




[SIGNATURES CONTINUED ON NEXT PAGE]








-12-




907970.1 (10/1/12)




IN WITNESS WHEREOF, this Modification has been duly signed and delivered by the
undersigned as of the day and year first above written.




BANK:

WITNESS:

THE HUNTINGTON NATIONAL BANK,

successor by purchase to Sky Bank







/s/ Judith D. Kapral

By: /s/ David Weisberg

David Weisberg, Senior Vice President

/s/ Rachal G. Kopal







BORROWER:

DAYVILLE PROPERTY DEVELOPMENT  LLC, a Connecticut limited liability company




By:  INLAND DIVERSIFIED DAYVILLE

    KILLINGLY MEMBER L.L.C., a

         Delaware limited liability company

       Its:  Sole Member




      By:  INLAND DIVERSIFIED DAYVILLE

          KILLINGLY MEMBER II, L.L.C., a

     Delaware limited liability company

             Its:  Managing Member




WITNESS:

     By:  INLAND DIVERSIFIED REAL

            ESTATE TRUST, INC. a

  Maryland corporation

  Its:  Sole Member




/s/ Kelly Janisch

       

  By:_/s/ Barry L. Lazarus

      Barry L. Lazarus, President

/s/ Robert E. Wenton







 INLAND:

WITNESS:

INLAND DIVERSIFIED REAL ESTATE

TRUST, INC., a Maryland corporation







/s/ Kelly Janisch

By:/s/ Barry L. Lazarus

   Barry L. Lazarus, President

/s/ Robert E. Wenton




[SIGNATURES CONTINUED ON FOLLOWING PAGE]





-13-




907970.1 (10/1/12)




BVS:

WITNESS:

BVS ACQUISITION CO., LLC, a Delaware

limited liability company







/s/ Coleen Thompson

By: /s/ John S. Bretti

John S. Bretti, Manager

/s/ Melany Riggens








-14-




Exhibit 10.5




EXHIBIT “A”




LEGAL DESCRIPTION




















Exhibit 10.5




EXHIBIT “B”




COPY OF

THIRD AMENDED AND RESTATED NOTE




















Exhibit 10.5




EXHIBIT “C”




REMEDIATION PLANS




A.

2003 Work Plan prepared by Haley & Aldrich;

B.

Remedial Action Workplan - Phase I Parcel, prepared by Environmental Waste
Management Associates, LLC dated March 15, 2006, and approved by the Connecticut
Department of Environmental Protection by its approval letter dated June 21,
2006;

C.

Remedial Action Report - Phase II Parcel, prepared by Environmental Waste
Management Associates, LLC dated May 2, 2007, and approved by the Connecticut
Department of Environmental Protection by its approval letter dated January 14,
2008; and

D.

Wetlands Ecological Risk Assessment Workplan prepared by Environmental Waste
Management Associates, LLC dated July 9, 2009, and approved by the Connecticut
Department of Environmental Protection by its approval letter dated September
15, 2009.





























COMMONWEALTH OF PENNSYLVANIA

)

)

SS:

COUNTY OF ALLEGHENY

)







On this, the ____ day of October, 2012, before me, a Notary Public, the
undersigned officer, personally appeared DAVID WEISBERG, who acknowledged
himself to be a Senior Vice President of THE HUNTINGTON NATIONAL BANK, successor
by purchase to Sky Bank, and that he as such officer, being authorized to do so,
executed the foregoing instrument for the purposes therein contained.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.










Notary Public







MY COMMISSION EXPIRES:





























STATE OF _________________

)

)

SS:

COUNTY OF ___________________

)







On this ____ day of October, 2012, before me, a Notary Public, the undersigned
officer, personally appeared BARRY L. LAZARUS, who acknowledged himself to be
the President of INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland
corporation and the sole member of INLAND DIVERSIFIED DAYVILLE KILLINGLY MEMBER
II, L.L.C., a Delaware limited liability company and the managing member of
INLAND DIVERSIFIED DAYVILLE KILLINGLY MEMBER, L.L.C., a Delaware limited
liability company and the sole member of DAYVILLE PROPERTY DEVELOPMENT LLC, a
Connecticut limited liability company, and that he as such officer, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.  










___________________________________

Notary Public




MY COMMISSION EXPIRES:   


























STATE OF _________________

)

)

SS:

COUNTY OF __________________

)







On this, the ____ day of October, 2012, before me, a Notary Public, the
undersigned officer, personally appeared BARRY L. LAZARUS, who acknowledged
himself to be the President of INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a
Maryland corporation, and that he as such President, being authorized to do so,
executed the foregoing instrument for the purposes therein contained.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.










Notary Public







MY COMMISSION EXPIRES:






































STATE OF CONNECTICUT

)

)

SS:

COUNTY OF FAIRFIELD

)







On this, the ____ day of October, 2012, before me, a Notary Public, the
undersigned officer, personally appeared JOHN S. BRETTI, who acknowledged
himself to be the Manager of BVS ACQUISITION CO., LLC, a Delaware limited
liability company, and that he as such Manager, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing
the name of the company by himself as such Manager.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.










Notary Public







MY COMMISSION EXPIRES:


















